Citation Nr: 1707681	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected subacromial impingement of the left shoulder with degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to August 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file and has been reviewed.

This matter was previously before the Board in November 2015 and June 2016. At those times, this claim was remanded for further development. This matter has now been returned to the Board for further appellate review.

The Board has reviewed the claims file in Virtual VA and the Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016). In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence of § 4.59 provides that, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

The Veteran was afforded VA examinations in October 2008, October 2011, August 2014, and January 2016, including a September 2016 addendum opinion. A review of the reports of these examinations reveals that sufficient joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing was not completed. Under § 4.59, testing is not necessary on the Veteran's right shoulder, as it is damaged. Pursuant to Correia, the Board finds that the preceding examinations are inadequate for rating purposes. Therefore, a remand for a new VA examination to obtain the appropriate testing is warranted. 38 C.F.R. § 3.159 (c)(4).


Accordingly, the case is REMANDED for the following action:


1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left shoulder disability. All requests for records and responses must be associated with the claims folder. Give the Veteran an opportunity to respond.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of the service-connected subacromial impingement of the left shoulder with degenerative joint disease disability. All indicated tests should be conducted, the reports of any such studies should be incorporated into the examination report, and the report should be associated with the claims file. Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected subacromial impingement of the left shoulder with degenerative joint disease disability. 

The examiner should comment on:

a. Whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing. All limitation of function must be identified. If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be reported. 

The examination report must confirm that all such testing has been made and the report must reflect those testing results. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

b. The examiner should also note the presence or absence of any ankyloses.

c. The examiner should then indicate the impact of the Veteran's service-connected left shoulder disability on his ordinary activity and his ability to procure and maintain substantially gainful employment.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a speculative finding must be made.

4. Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 10 percent for service-connected subacromial impingement of the left shoulder with degenerative joint disease, with consideration of any and all additional evidence received. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

